                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




RONDA C.,                                  §
                                           §
             Plaintiff,                    §    CIVIL ACTION NO.
                                           §
v.                                         §    3:17-CV-2114-G (BH)
                                           §
NANCY A. BERRYHILL, ACTING                 §
COMMISSIONER OF THE SOCIAL                 §
SECURITY ADMINISTRATION,                   §
                                           §
             Defendant.                    §




         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned district

judge is of the opinion that the findings and conclusions of the magistrate judge are

correct and they are accepted as the findings and conclusions of the court.

      It is therefore ORDERED that plaintiff’s application for attorney’s fees under the

Equal Access to Justice Act, filed October 25, 2018 (docket entry 22), is GRANTED in

part. Plaintiff is awarded $8,367.50 in attorney’s fees, based upon 40 hours of attorney

work at an hourly rate of $193.75, and 6.5 hours of paralegal work at an hourly rate of
$95.00.

      SO ORDERED.

April 24, 2019.



                    ___________________________________
                    A. JOE FISH
                    Senior United States District Judge




                     -2-
